Electronically Filed
                                                        Supreme Court
                                                        SCPR-XX-XXXXXXX
                                                        26-MAY-2022
                                                        08:49 AM
                                                        Dkt. 6 OGP


                           SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


             IN RE DANIEL H. DEVANEY, IV, Petitioner.


                         ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the petition to resign and

 surrender license to practice law in the State of Hawaiʻi, filed

 by attorney Daniel H. Devaney, IV, pursuant to Rule 1.10 of the

 Rules of the Supreme Court of the State of Hawaiʻi (RSCH), and

 the affidavits submitted in support thereof, we conclude that

 Petitioner Devaney has fully complied with the requirements of

 RSCH Rule 1.10.   Therefore,

           IT IS HEREBY ORDERED that the petition is granted.

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

 that the Petitioner shall comply with the notice, affidavit, and

 record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Devaney, attorney number 5542, from the roll

of attorneys of the State of Hawaiʻi, effective with the filing

of this order.

          DATED:   Honolulu, Hawaiʻi, May 26, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2